ST. PAUL, J.
Relators aver that they filed a petition against the defendant praying for the appointment of a receiver; that the defendant answered, “joining in the relief prayed for”; that, notwithstanding repeated requests for a hearing on same, the respondent judge “has refused and neglected to fix a day as required by law, and has kept said petition and answer, without any action thereon whatever”; wherefore they pray that said judge be ordered to grant the relief prayed for by relators in their said petition or fix a day and hour for a hearing thereon.
I.
The respondent judge answered as follows;
“That the subject-matter in dispute is pending before Judge Percy Saint, of division F of the civil district court, the issue being the control of a negro church in Carrollton.
“Discussion was had with counsel on both sides in regard to the transfer of- this case to division F, to be consolidated with the contest in that court, and on this account there was a delay in signing any order for the appointment of a receiver. The action of counsel in applying to the Supreme Court for writs seems to me to be very hasty.
“Judge .Saint as yet has not decided the issue before him; but, to avoid any further discussion in the matter, I have set the case for hearing on February 6, 1924, which seems to me to dispose of the entire matter.”
*604II.
As the above return shows that relators have now obtained all the relief which the writ could have given them, and leaves nothing at issue, not even the costs (State ex rel. Duffard v. Recorder, 45 La. Ann. 1299, 14 South. 66) it follows that the writ must be recalled. State v. Ruiz, 152 La. 603, 93 South. 915; State v. White, 152 La. 777, 94 South. 392; State v. McGee, 152 La. 799, 94 South. 393.
Decree.
The writ herein issued is therefore recalled.